Title: To George Washington from Henry Lee, Jr., 17 October 1786
From: Lee, Henry Jr.
To: Washington, George



My dear Genl
New York 17th oct. [17]86

In my last letter I detailed the eastern commotions and communicated my apprehensions of their objects & issue.
G. Knox has just returned from thence and his report grounded on his own knowledge is replete with melancholy information—a majority of the people of Massachusetts are in opposition to the government, some of their leaders avow the subversion of it to be their object together with the abolition of debts, the division of property and re-union with G. Britain—In all the eastern states the same temper prevails more or less, and will certainly break forth whenever the opportune moment may arrive—the mal-contents are in close connexion with Vermont—& that district it is beleived is in negotiation with the Governor of Canada—In one word my dear Genl we are all in dire apprehension that a beginning of anarchy with all its calamitys has approached, & have no means to stop the dreadful work. Individuals suggest the propriety of inviting you from Congress to pay us a visit, knowing your unbounded influence & beleiving that your appearance among the seditious might bring them back to peace & reconciliation—This is only a surmise & I take the liberty to mention it to you that should the conjuncture of affairs Induce Congress to make this request you

may have some previous time to make up your mind—In great hurry & real distress I am yours affecy

H: Lee Junr

